Citation Nr: 0400228	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-17 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from December 1992 to 
February 1993.

This appeal originates from a February 2201 rating decision 
that denied the veteran's claims for service connection for a 
psychiatric disorder, to include depression, and for PTSD.  
The appellant submitted a notice of disagreement with the 
decision in August 2001, and a statement of the case was 
issued in October 2002.  The appellant perfected his appeal 
to the Board of Veterans' Appeals (Board) with the filing of 
a substantive appeal in November 2002.  

In June 2003, the veteran withdrew in writing a previously 
filed claim of service connection for a fibula disability, as 
well as his appeal of an October 2002 rating decision 
granting service connection for a right knee disability and 
assigning separate 10 percent evaluations for such 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board would also like to note that in September 
2001 the veteran requested that the issue of service 
connection for a left wrist disability be "revisit[ed]".  
This matter is referred to the RO for appropriate action.

For the reasons stated below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

Initially, the Board notes the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board notes in this case that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See DAV v. Secretary, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a one-year period for 
response to its inquiry about information and/or evidence 
pertinent to the claim on appeal.  See 38 U.S.C.A. § 5103; 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  Such request should include that the veteran 
provide more complete information concerning treatment from 
"Bpt. Behavioral", to which the veteran has referred.  
After providing the required notice, the RO should obtain and 
associate with the claims file all pertinent medical records 
for which the veteran provides specific information and, if 
necessary, authorization, following the procedures of 
38 C.F.R. § 3.159 (2003).   

The RO should specifically obtain outstanding VA medical 
records.  The veteran contends that there are two parts of 
his depression, the depression he had as a teenager and the 
depression he had in service.  He attributes his present 
depression to service, when he was prematurely discharged.  
In support of this, he asserts that his treating VA 
physician, L.B., of the VA Medical Center (VAMC), in West 
Haven, Connecticut, as well as other VA physicians have 
related his present depression to service, but are reluctant 
to put it in writing.  In November 2001, the veteran 
requested that the RO obtain Dr. L.B.'s complete records.  
Unfortunately, this request has not been accomplished.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, the Board must 
obtain and associate with the claims file all outstanding 
records from the West Haven VAMC, following the procedures 
set forth in 38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal facilities.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development deemed warranted by the VCAA (to include 
arranging for the veteran to undergo VA examination, as 
appropriate) prior to adjudicating the claims on appeal.  The 
supplemental statement of the case (SSOC) that explains the 
RO's determinations must include citation to pertinent legal 
authority implementing the VCAA-i.e., 38 C.F.R. §§ 3.102 and 
3.159 (2003)-not cited to in the October 2002 statement of 
the case. 

Accordingly, these matters are hereby REMANDED to the RO (via 
the AMC) for the following action:

1.  The RO should obtain all of the 
veteran's outstanding pertinent treatment 
records from the West Haven VAMC, from the 
date of the veteran's discharge to the 
present.  The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159(c) regarding obtaining medical 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should furnish to the 
appellant and his representative a letter 
providing notification of the VCAA, and 
the duties to notify and assist imposed 
thereby, specifically as regards the 
claims currently on appeal.  The letter 
should include a summary of the evidence 
currently of record (as well as that 
requested, but not yet received) and 
specific notice as to the type of 
evidence necessary to substantiate the 
claims.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The requested information should include 
pertinent information (complete name, 
address and date(s) of treatment) for 
"Bpt. Behavioral."  

The RO's letter should also invite the 
appellant to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(unless this right is waived, in writing).  

3.  After receiving a response, the RO 
should assist the appellant in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA (to include arranging for the 
RO to undergo further examination, as 
appropriate) has been accomplished.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for PTSD and for a 
psychiatric disability other than PTSD in 
light of all pertinent evidence and legal 
authority.  

7.  If any benefits sought on appeal 
remain denied, the RO must issue to the 
veteran an appropriate supplemental 
statement of the case (to include 
citation to 38 C.F.R. §§ 3.102 and 3.159 
(2003)) and full reasons and bases for 
the RO's determinations) and afford him 
the appropriate opportunity to respond 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




